 216DECISIONSOF NATIONALLABOR RELATIONS BOARDwe find that he is not a supervisor.However, as he has the powerto pledge the Employer's credit in ordering parts, we find that heis a managerial employee, and will exclude him.17Upon the entire record in this case, we find that the followingemployees of the Employer constitute an appropriate unit withinthe meaning of Section 9(b) of the Act : All shop employees at theEmployer's garage at Galesburg, Illinois, including mechanics, carpolishers, the lubrication man, and the car washer, but excludingoffice clerical employees, professional employees, salesmen, the part-time janitor, guards, the parts manager, the service manager, andall other supervisors as defined in the Act.[The Board dismissed the petition in Case No. 13-RM--413.][Text of Direction of Elections omitted from publication.]17SunnylandPacking Co., etc.,113 NLRB 162, 165.Jimmy Ray Rush,An Agent of Local Union 5367 of the UnitedSteelworkers of America,AFL-CIO ;Sam Dixon,Jr.,An Agentof Local Union 5367 of the United Steelworkers of America,AFL-CIO;Windol Atchison,An Agent of Local Union 5367of the United Steelworkers of America, AFL-CIO ; JamesMitchell,An Agent of Local Union 5367 of the United Steel-workers of America,AFL-CIO;LocalUnion 5367 of theUnited Steelworkers of America,AFL-CIOandMark LouisTaliaferro,Attorney[Cosper Manufacturing Company, Inc.]Local Union 5367 of the United Steelworkers of America, AFL-CIOandC. V. Stelzenmuller,Attorney.Cases Nos. 10-CB-577,10-CB-578, 10-CB-579, 10-CB-580, 10-CB-581, and 10-CB-611.March 16, 1959DECISION AND ORDEROn February 20, 1958, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents filed exceptions to the Intermediate Report.'Subse-quently, the Respondents filed a motion to reopen the record.2 The1 Afterthe issuance of the first IntermediateReport, theRespondents also requestedoral argument.This request is hereby denied as the record,exceptions,and brief ade-quatoly present the issues and the positions of the parties.2 The Respondents exceptedto the denial by the TrialExaminer of requests to compelthe General Counsel to produce certain written statements of witnesses who testified.By order of September 10, 1958, the Board sustained the exception and ordered the123 NLRB No. 27. LOCAL UNION5367,UNITED STEELWORKERS217Board granted the motion and ordered the record reopened for afurther hearing.After conducting a further hearing, Trial ExaminerBuchanan issued a Supplemental Intermediate Report on January12, 1959.A copy of the Supplemental Intermediate Report is at-tached to this Decision and Order.The respondents filed exceptionsto the Supplemental Intermediate Report, together with a support-ing brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the Board has delegated its powersin connection with this case to a three-member panel [MembersRodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the two hearings and finds that no preducial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReport, the Supplemental Intermediate Report, theexceptions, the brief, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer with the modification noted below.3ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders the Respondents, Local Union 5367of the United Steelworkers of America, AFL-CIO, its officers, rep-resentatives, agents, successors, and assigns, including its agents,Jimmy Ray Rush, Sam Dixon, Jr., Windol Atchison, and JamesMitchell shall:1.Cease and desist from in any manner restraining or coercingemployees of Cosper Manufacturing Company, Inc., in the exerciseof the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :General Counsel to make available to the Respondents such pretrial written statements ofwitnesses as the Respondents designated.The Board order also provided that the Re-spondents could move to reopen the record and have the case remanded to the TrialExaminer for the purpose of further examining any witnesses whose pretrial statementshad been made available.The Respondents designated the witnesses whose pretrialstatements they desired and the General Counsel furnished copies of any such statementin his possession.Thereafter,pursuant to the provisions of the Board order and as setforth above, the Respondents moved to reopen the record.3We agree with the Trial Examiner that the Respondents engaged in recognitionpicketing at a time when the Respondent Union did not represent a majority of employeesin the appropriate unit and that the Respondents thereby violated Section 8(b) (1) (A).Local 1922,International Brotherhood of ElectricalWorkers, AFL-CIO (Mid-IslandSales Corp.;Mid-Island Lighting Fixtures Co., Inc.),122 NLRB 850.In view of thisfinding, we consider it unnecessary to decide whether minority picketing for organizationalpurposes is also violative of SectionWe therefore do not adopt the TrialExaminer's finding to that effect. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post in conspicuous places in the Respondent Local's businessoffices,meeting halls, and all places where notices to its members arecustomarily posted, copies of the notice attached hereto marked"Appendix." 4 Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by theLocal's representative and by Jimmy Ray Rush, Sam Dixon, Jr.,Windol Atchison, and James Mitchell, as agents of the Local, beposted by the Respondent Local immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to its membersare customarily posted.Reasonable steps shall be taken by theLocal to insure that said notices are not altered, defaced, or coveredby any other material.(b)Mail to the Regional Director for the Tenth Region signedcopies of the notice attached hereto marked "Appendix" for posting,by Cosper Manufacturing Company, Inc., the employer willing, atlocations where notices to employees are customarily posted. Copiesof said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed as indicated above, beforthwith returned to said Regional Director for such posting.(c)Notify the Regional Director for the Tenth Region in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.MEMBER FANNING, concurring in part and dissenting in part :I concur in the majority's decision finding that the RespondentUnion violated Section 8(b) (1) (A) by threatening nonstriking em-ployees with physical violence.For the reasons stated in my dissenting opinions inAndrew BrownCompany,120 NLRB 1425 andMachinery Overhaul Company, Inc.,121 NLRB 1176, and noting that theCurtisdecision, upon which themajority relies, has recently been reversed by the Court of Appealsfor the District of Columbia,-5 I dissent from the majority's findingthat picketing by a minority union for recognition is violative ofSection 8(b) (1) (A).4In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."Drivers,Chauffeurs and Helpers Local Union No. 639, etc. v. N.L.R.B.,43 LRRM2156(C.A.,D.C.).APPENDIXNOTICE TO ALL MEMBERSPursant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the Labor Manage-mentRelations Act, we hereby notify our members that : LOCAL UNION 5367, UNITED STEELWORKERS219NVE WILL NOT in any manner restrain or coerce the employeesof Cosper Manufacturing Company, Inc., in the exercise of therights guaranteed in Section 7 of the Act.JI.MIM1 RAY Rum, AN AGENT OF LOCALUNION 5367 OF THE UNITED STEEL-WORKERS OF AMERICA, AFL-CIO.SAMDIXON, JR., AN AGENT orLOCALUNION5367OF THE UNITED STEEL-WORKERS OFAMERICA,AFL-CIO.«TINDOL ATCHISON, AN AGENT or LOCALUNION5367OF THE UNITED STEEL-WORKERS or AMERICA,AFL-CIO.JAMES MITCHELL, AN AGENT OF LOCALUNION 5367 or THE UNITED STEEL-WORKERS OF AMERICA, AFL-CIO.LOCAL UNION 5367 Or THE UNITED STEEL-WORKERS or AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe consolidated complaint herein,as amended,alleges that the Respondentshave violated Section 8(b) (1) (A) of the National Labor Relations Act, asamended, 136 Stat. 61,by threats and violence to, and pursuit of, nonstrikingemployees of Cosper Manufacturing Company, Inc.;threat to a company super-visor; threats and abusiveness to employees of other companies;and picketingCosper, an object being to obtain recognition as the exclusive collective-bargainingrepresentative although it did not represent a majority of the Company's employeesin an appropriate unit; all of this being in furtherance of the Local's strike againstCosper and to forcenonstrikingemployees to join the Local or support the strike.The answer to the amended complaint denied the various allegations,admittingonly that the charges were filed and served, that the Local is a labor organiza-tion, that certain individuals are union officers, and that the Respondents engagedin a strike and picketing against theCompany.A hearing was held before me at Birmingham,Alabama, on December 10, 17,and 18, 1957.The General Counsel and counsel for the Charging Party wereheard in oral argument and, pursuant to leave granted to all parties, briefs werethereafter filed by the General Counsel and the Charging Party, the time to do sohaving been extended.Prior to the hearing, the Respondents made three motions, each of which wasreferred to the Trial Examiner by the Regional Director for the Tenth Region. Thefirstwas a motion to dismiss the complaint on the grounds that the RegionalDirector unlawfully consolidated these cases,and that application hereto of thelaw as recently declared by the Board inCurtis Brothers,Inc.,' is unlawful.Indenying this motion in its entirety,I stated on the record that, as to the firstground, I will not question the Board'sRules and Regulations or action taken incompliance therewith.As to the second ground, it was pointed out that there hasbeen no retroactive change in the statute:to deny the Board's power to interpretthe law in this case as it did inCurtis Brotherswould require denial of such power1119 NLRB 232. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDinCurtisitself; indeed, it would suggest that the Board could never declare a newor different interpretation and finding of violence under an existing statute.Istated further that, to the extent that the complaint alleges organizational picket-ing, I would not dismiss at that point. (The General Counsel's brief does notcite this aspect.)Whether or not it would be necessary in this Report to considerthe legality of organizational picketing under the circumstances herein set forth,the Board may want to employ this case to broaden the rule laid down by itsdecision in theCurtis Brotherscase and to include the aspect of organizationalpicketing, there specifically left open.The issue was thus retained in this case.As for the objection that the picketing has here been alleged as both organiza-tional and for recognition, I pointed out that these purposes are not mutuallyexclusive.The second motion was to compel the General Counsel and the Regional Direc-tor to surrender, to counsel for the Respondents, all statements by the GeneralCounsel's prospective witnesses.Counsel for the Respondents had not applied forsuch documents as provided in the Board's Rules and Regulations.As stated onthe record, for that reason and under the Board's decision in theGreat Atlanticand Pacific Tea Companycase,2 this motion was denied.The third motion consisted of a petition to revokea subpoena ad testificandum,this petition being an attack on the method followed in such situations for issuingsubpenas under the Board's procedures and its Rules and Regulations.The pro-cedure here apparently followed in issuing the subpena has for a long time beenemployed by the Board and its representatives.The General Counsel in his re-sponse in opposition to the petition persuasively cited various cases as authority.Iwill not ignore those authorities, or undertake to modify them or the Board'sprocedure.Since the subpoena here is onead testificandum,I also cited the recentDuval Jewelrycase,3 to which the General Counsel also pointed in his response.Nor does it appear that the subpoena "does not relate to any matter ... in questionin the proceedings."For these reasons, stated on the record, the petition wasdenied.Counsel for the Respondents thereupon stated that the witness so sub-penaed would decline to attend the proceedings until and unless he was ordered todo so by a United States District Court judge.These motions disposed of, counsel for the Charging Party and the Companymoved to revokea subpoena duces tecurnserved on the Company by the Re-spondents.Referring to the material generally described and requested in thesubpena, I ruled that statements of apparently prospective witnesses, in the posses-sion of counsel, need not be produced. (To that point it had not been shownthat there were such statements, or what they contained.) I referred also to thevolume of papers indicated and the extreme burden imposed by the subpena, asindicated by the statement of counsel for the Charging Party that certain volumesand records produced by the Company, as he viewed their bulk from a distance,could clearly be only a small fraction of the material which he had subpenaed.Itwas further at that time pointed out that it had not been shown that recordsrequested which pertain to costs, prices, values, or the number of persons who failedto report for work on certain days are material: the subpena to that extent didnot relate to matters here in question.Under theCurtis Brothersdecision, suchpicketing as was here alleged is violative without consideration of the actualeconomic effect on wages, hours, and working conditions, and regardless of thealleged economic conditions of which the Union complains.This was also statedas the reason for rejecting the offer of proof then made on behalf of the Re-spondents to show that the Company's prices for its products and the wages whichitpays are lower than those in shops which the Union has organized, and thatworking conditions and hours are here "substandard."The petition to revokethissubpoena duces tecumwas granted.To permit,the Respondents to test my ruling on their subpena (and at the sametime providing an opportunity to appeal from my ruling on the materiality of proofof the alleged economic conditions which the Respondents claimed were an essentialpart of their case), I recessed the hearing at that point for I week.Thereafter,by petition verified December 11, the Company, "out of an abundance of caution"as it declared, petitioned the Board for revocation of thesubpoena duces lecumserved upon it and which I had revoked.On December 12, counsel for theRespondents notified me that the Company had so petitioned the Board, and re-quested a further continuance until the Board ruled on such petition and to permitan appeal to the Circuit Court of Appeals in the event that the Board's ruling2118 NLRB 1280.3N.L.R.B. v. Duval Jewelry Company of Miami, Inc.,243 F. 2d 427 (C.A. 5). LOCAL UNION 5367) UNITED STEELWORKERS221were unfavorable to the Respondents.I received this request from the Respondentsfor continuance on December 13, and immediately notified counsel for the respec-tive parties that the hearing would proceed on December 17, as scheduled.Laterthat day I received a copy of the Company's petition to the Board for revocation.On the afternoon of December 16, already in Birmingham for the hearing set forthe following morning, I received the following teletype message from the Board:Re:Cosper Manufacturing Company,Inc., 10-CB-577 et al. Board hasgranted request of counsel for General Counsel for special permission toappeal from Trial Examiners postponement of hearing to December 17.Uponconsideration of appeal the Board hereby orders that the Trial Examinerssaid ruling be reversed as the Board believes that continuances should not ingeneral be granted to parties for the purpose of seeking District Court reviewof rulings on motions to revoke subpoenas.Charging Parties petition forrevocation of subpoenas obtained by Respondents has not been acted upon byBoard because the Board believes that the Trial Examiner properly entertained the petition.As I stated on the record,my rulings are not made "in general";they aregoverned by the circumstances of the specific case. I had not, prior to the re-sumption of the hearing,been favored with a copy of the General Counsel's appealon which the Board had thus acted,or of his statement,ifany, of reasonsattributable to counsel for the Respondents or to me.(After the close of thehearing, when I read for the first time the General Counsel's appeal on which theBoard acted,Inoted the presumptuous anticipatory statement that,although allnecessary arrangements had already been made for the hearing on December 17,he "desire(d) reversal of Trial Examiner to avoid possibility of further delay onsame basis."Iwould state that such a remark, however it impressed the Board,was quite out of character,as I observed him, of the General Counsel's repre-sentativewho actively and competently tried the issues in the case.)Nor do Iknow whether the Board considered the questions involved in the issuance of thesubpena and my revocation thereof.Whatever counsel for the Respondents declared as his intention,hewas ofcourse not limited to an appeal to the Federal court, noted in the Board'sdecisionon the General Counsel's appeal:the continuance which I granted provided theRespondents with an opportunity, whether or not they took it, to exhaust theiradministrative remedy of a special appeal to the Board.Itbecame unnecessaryfor the Respondents,whatever their intention,to initiate an appeal to the Boardwhen the Company submitted to the Board its precautionary motion to revoke:the Respondents'telegram to the Board and their answer to said motion presentedthe issues,which were then passed on by the Board to the extent of considerationof the Trial Examiner'sauthority to revoke.Ido not "in general"grant con-tinuances for review,whether in the District court or elsewhere,of rulings, as theBoard may know. I do not recall another case of mine in which the circumstancesseemed to me to warrant such action.The opportunity was also here presentedto the Board to test my ruling on the Respondents'offer of proof.Until the Boardruled as noted above on the General Counsel'sappeal from my ruling grantingthe continuance,Idid deem it proper to give the Respondents that single oppor-tunity(as noted, I denied their further request of December 12) to test beforethe Board or elsewhere the materiality of proof of the alleged economic conditionswhich they cited, particularly since the objection to the recess as stated to me byone of the General Counsel's representatives before the continuance was granted,was based primarily on his concern over the availability of a reporter during theweek of December 16. (He also objected to a greater recess.)A 1-day recess,proposed at one time by the General Counsel, seemed pointless in view of the slowpace of the hearing up to that time and the number of witnesses to be called.Wecould not then expect to finish within 2 more hearing days, so that the hearingwould then have been carried over the weekend.We did not expect or foreseethat 2 additional days would be sufficient-after the Respondents withdrew from thehearing:as the hearing developed there was no cross-examination of witnesses(with one exception),and, in the absence of contradictory testimony,no corrobo-rating testimony.Without attempting to guess at all objections to the recess which may yet beconsidered,I declared further on resumption of the hearing that, as far as expensefor witnesses is concerned,the recess was taken at 3:30 p.m. on December 10; aroomful of witnesses had appeared(on motion,allprospectivewitnesseswereexcluded from the hearing room)but none had yet been called;and it did notseem more expensive to have these apparently local residents appear on December 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD17 than on December 11. In fact, although this did not prompt the recess, theadditional time would and apparently did permit additional reflection and did leadto an awareness that it was unnecessary for all of the witnesses to attend on thenext hearing date. In any event, the hearing was resumed on December 17 as setdown on December 10 and as confirmed by the Board on December 16.On the morning of December 17, prior to resumption of the hearing, the Re-spondents and the Company were before Honorable Seybourn H. Lynne, judge oftheUnited States District Court for the Northern District of Alabama, SouthernDivision, on the Respondents' petition for enforcement of their subpena.Thecourt declined to rule on that petition, declaring that, although the Trial Examinerhad no authority to revoke the subpena, the court was without jurisdiction becausethe Company's petition to revoke was still before the Board; not acted upon, itwas still pending before the Board.Counsel for the Respondents thereupon, on resumption of the hearing onDecember 17, requested a further continuance so that he might be enabled to seekawrit of prohibition directedagainstthe Trial Examiner or a writ ofmandamusdirected to the Board. I denied the request.The Respondents and their counselwithdrew from the hearing at that point, in apparent protest against my rulings,and unwillingness to proceed without the material which had been subpenaed;counsel stated their intention to pursue their remedies, but elsewhere.The hearingproceeded in the absence of the Respondents.Late that afternoon one of the attorneys for the Respondents returned to thehearing room with a copy of the memorandum opinion of Judge Lynne, notedabove.He explained at this point that he had been working on papers for thecourt, connected with this matter, and that he expected to resume such laborsthe next day. I did not presume to inquire concerning the nature of such papers,whether they could have been prepared after our -hearing, or whether the Re-spondents and one of their attorneys could have remained with us.Counsel forthe Respondents then moved for the production of statements in the possession oftheGeneral Counsel by or in regard to the 11 witnesses who had testified to thatpoint and in his absence, and then for production of the statement of the twelfthwitness who was then about to be called. (Here again the existence of statementswas assumed.)These motions were denied.Counsel remained to cross-examinethe twelfth witness, then withdrew again.Counsel for the Respondents did not thereafter return to the hearing (nor didtheir clients),which was concluded shortly before noon on December 18.Anhour after the close of the hearing, I was served with a summons and complaintin a civil action entitledJimmy Ray Rush, et al., Plaintiffs,vs.Lloyd Buchanan,Defendant,in the UnitedStatesDistrictCourt for the Northern District of Ala-bama, Southern Division. In that action, the Plaintiffs, the Respondents herein,requested a temporary restraining order and a permanent injunctionenjoining me"from proceeding further in any respect in [this] National Labor Relations Boardproceeding."The application for a restraining order was thereafter that daydenied by Honorable Hobart H. Grooms, U. S. District Judge, who set that casefor hearing before himself on January 20, 1958.After hearing on the latter date,Judge Grooms dismissed the action by order dated January 21, 1958.There is a natural trichotomy, procedurally and temporally,in the various stepswith respect to dismissal of the court proceeding, statements of witnesses, andsubpenas:first, rulingsmade at the hearing; then, steps taken before the Boardand the district court for immediate reversal or stay of the proceedings before theTrialExaminer; and finally, later applications to question the Trial Examiner'sauthority and to review the rulings made.The first two groups have been de-scribed above; I shall not, nor is it my function to anticipate or attempt to replyto arguments which question the Board's rules and the procedure thereunder.Disclaiming wisdom, occult or the more obvious, I can express gratification thatthese "preliminaries" have been determined for the present at least and that wecan proceed without stay to a decision (again, only for the present, this being butan intermediate report and recommendation).Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDIfind that the Company, an Alabama corporation with principal office andplace of business and a plant at Birmingham, Alabama, manufactures and sells castiron pipe fittings and plumbing specialties; that during the fiscal year ending LOCAL UNION5367, UNITED STEELWORKERS223November 30, 1957, it sold products valued at approximately $950,000, more than85 percent of which were sold and shipped to points outside the State of Alabama;and that, as the Board recently found,4 the Company is engaged in commercewithin the meaning of the Act.Itwas admitted and I find that the Local is a labor organization within themeaning of the Act.II.THE ALLEGED VIOLATION OF SECTION 8(b)(1)(A)As recited in the Board's Decision and Direction of Election dated July 18,1957,5 United Steelworkers of America, AFL-CIO, the Local's parent organization,certified as the representative of the production and maintenance employees at theCompany's plant at Birmingham, executed with the Company a collective-bargain-ing contract which expired on June 14, 1957.The Company, in April 1957,questioned the International's representative status and filed a decertification petitionwith the Board.At the hearing on the petition, counsel for the International (andthe Respondents herein) declared that it no longer claimed to represent any of theemployees in the unit and announced that the Local herein was demanding recogni-tion.The Local was not in compliance with the Act's filing requirements.At theelection, held on October 10, 1957, the tally of ballots read 19 votes cast againstthe International, none for it (the Local was not on the ballot), and the Boardcertified that amajoritywas not cast for any labor organization. It furtherappears, from the number of employees in the unit whose dues were checked off,that of 18 eligibles on June 14, 1957, the dues of only 6 were at that date stillbeing checked off; and again, from the testimony of employees on the stand, thatthe Local has never represented a majority since June 14, 1957.On the morning of June 15, 1957, a picket line was set up at the plant althoughonly five employees (and one supervisor) struck; such picketing was still being-carried on at the time of the hearing although the plant continued in operation.The first picket sign posted on June 15 read: "LocalOn Strike."Asecond sign appeared that morning, which read: "Local 5367-On Strike."Athird sign, appearing first on June 17, read: "United Steelworkers of America,Local 5367 On Strike; No Contract-No work." The three signs were used untilthe afternoon of June 24.Thereafter there was no picketing until July 1, when anew sign appeared: "Local 5367, United Steelworkers of America, CIO-AFL,Wants All Employees To Join Them To Gain Union Wages, Hours, And WorkingConditions.This Plant Is Now Non-Union." (We do not have the actual setupor arrangement of these signs; the descriptions are as testified to at the hearing.)This latter sign has been used on the picket line continuouslysinceJuly 1, except,on July 15, when for that day only it was replaced by a sign which read: "UnitedSteelworkers of America, Local 5367, On Strike."Thereisnoevidence to contradict the International's statement, noted above,that the Local was seeking recognition.While the answer denies that the picketinghas been for recognition, and the sign most recently used urges employees to join,recognition and organizational picketing are not mutually exclusive; the Local'sdesire for recognition has not been abandoned .6Recognition picketing by theLocal when it has not represented the employees, is violative of Section 8 (b) (1) (A)of the Act under theCurtis Brothersdecision?Atchison, Dixon, and Mitchell have been respectively president, vice president,and treasurer of the Local.They and Rush and Franklin joined in the picketingand thereby, as agents of the Local, likewise violated Section 8 (b) (1) (A).There is basis for finding that under the circumstances here present, the picketingwas also organizational, and a finding may therefore be made that the Act wasalso violated by such organizational picketing.We also have testimony of direct or more immediate interference with employees.After work on June 17, employees Hendking and Craig in the former's pickuptruck, at or near a turn in the road as they were going home some 6 or 8 milesfrom the plant, saw Mitchell wave his arm in what appeared to be a signal.Asthey proceeded past that point, their progress was slowed by an automobile infront of them which zigzagged along the road.This automobile was a late modelBuick or Oldsmobile in two-tone red but bore a license plate which had beenissued for Atchison's dark green or black 1953 Ford coupe.On the right shoulder.of the road another automobile was parked, with Atchison in the driver's seat.*Cosper Manufacturing Company,Inc.,118 NLRB 751.5 Ibid.9 I.L.G.W.U. (Packard Knitwear, Inc.),118 NLRB 577.7 Curtis Brothers, Inc.,119 NLRB 232. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis automobile got in behind Hendking with its horn blowing.A few blocksfurther along, the zigzagging car slowed down and 7 or 8 men on each side, Rushamong them, jumped out of the reeds and bushes which border the road, andthrew brickbats and rocks at Hendking's truck, some hitting it and some of themlanding in it.By this time Atchison had stopped and two of the men in the roadran to him and joined him in his car, one from each side.Hendking then managedto pass the car which had been zigzagging in front of him and which now followedhim for a short distance until he managed to elude it.The connection amongAtchison,Mitchell,Rush, the zigzagging automobile, and the rock throwers, andbetween these and the Local is clear.On the first morning of the strike, June 15, as employee King got to the plant,Atchison told him that they were on strike, and when he replied that he wasgoing to work, Franklin, a striker, pointed a finger at him and said in a harshvoice, "If you go in there, you gotta come out." This was an unlawful threat andinterference.On the morning of June 17, as several employees met in their home communityto go to the plant together, a group of employees of another company corneredthem.One asked employee Allen to sign a union card, but he refused.A Mercuryautomobile driven by, and with license plates issued to, Summerville, who directedthe pickets at the plant, then drove up.The three men in this automobile joinedthe others and backed up against a building the employees who had met to go towork at the plant. Summerville told the latter that if they went to work the plantwould be blown up or they would be whipped; and that they "couldn't sleep withone eye open and one shut." The nonstrikers then went into a cafeteria nearby,and when they emerged some of the men who had accosted them earlier werejoined by Atchison and Dixon.Atchison pointed out that working through astrike could mean a whipping or being blown up with the plant, and that thenonstrikers could visit a friend of theirs in the hospital.As if these threats(assault is not here alleged) were not sufficiently connected with the Local, Atchi-son then asked the nonstrikers to go to the union hall to read the proposedcontract.Again, on the morning of July 18, as a group was about to enter the plant,among them employee Riggs, who had been attacked the night before, Franklinheard them discussing that attack and asked who would be next. This was anotherunlawful threat.On June 17, as Supervisor Harvey approached the picket line, Atchison said tohim in the presence of a striking employee that if he were big enough, he wouldwhip Harvey if the latter crossed the picket line.Other strikers and pickets cameup and Franklin added that if Atchison wasn't big enough there were plenty ofothers to help.This threat to a supervisor in the presence of rank-and-file em-ployees is violative of the Act.On July 11, as two employees of Alabama Carriers, Inc., also known as CityCartage Co., were riding their truck into the plant, three men on the outside toldthem not to go in. One of the three, Franklin, was abusive and threatened tobeat them.On July 16, as a Bowman Transportation, Inc., driver entered the plant, apicket, apparently Franklin from the description, called to him to stop and thenyelled after him, "When you come back through you'll get some hot lead."In view of the other evidence, we need not concern ourselves with an incident onJuly 16, when an unidentified person threatened an employee of Bowman Transpor-tation, Inc., "When you come back out of there you're going to get some steel."The incidents cited clearly establish restraint and coercion by Atchison, Dixon,Mitchell, and Rush on and away from the picket line; and, through them andothers, including Franklin and Summerville, by the Local. Such interference waswith employees of the Company herein and of other employers. The responsibilityof the Local for the acts on the picket line is clear.As for those committedelsewhere, the participation of the Local's officers and the Local's consequentliability for such acts by whomsoever committed are just as clear.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local Union 5367 of the United Steelworkers of America, AFL-CIO, is alabor organization within the meaningof Section 2(5) of the Act.2.By picketing the Company'splantfor thepurpose of obtaining recognitionas bargaining representative and of organizing the employees, when the Local did LOCAL 636, PLUMBING AND PIPE FITTING INDUSTRY225not represent a majority of the employees;by trailing,ambushing,and stoningemployees of the Company; and by threatening employees of the Company andother employers,thereby restraining and coercing employees in the exercise of therights guaranteed in Section7 of the Act, the Local, and Jimmy Ray Rush, SamDixon, Jr.,Windol Atchison,and James Mitchell,as agents of the Local, havejointly and severally engaged in and are engaging in unfair labor practices withinthemeaning of Section 8(b)(1)(A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local No. 636 of the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, and its BusinessAgent Tim McCarthy and its President William B. Kelleyand United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIOandThe Detroit Edison Companyand Westinghouse Electric Corporation.Case No. 7-CC-55.March 16, 1959DECISION AND ORDEROn October 3, 1957, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.He also found that the Re-spondents had not engaged in and were not engaging in the otherunfair labor practices alleged in the complaint and recommendedtheir dismissal.Thereafter, the Respondents, the General Counsel,and the Charging Parties filed exceptions to the Intermediate Reportand supporting briefs, and orally argued this case before the Board.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report,' the exceptions and briefs, the oral argument,and the entire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the following additions and modifications.'The following inadvertency appearing in the Intermediate Report, which does not affectthe Trial Examiner's findings and conclusions, nor our concurrence therein,is correctedas follows:p. 2'50,line 10, the date of May 27, 1956, is corrected to read May27, 1957.123 NLRB No. 37.508889-60-vol.123-16